Rugg, C.J.
This is a suit in equity to compel the defendant Gertrude Olson tó transfer to the plaintiff certain personal property. The plaintiff claims title under a mortgage of the personal property given to it by the owners which was duly recorded as required by law. The chattels described in the mortgage consisted of household furnishings and articles of furniture. Shortly after the mortgage was given the mortgagors removed the chattels described in the mortgage, and later sold to the defendant Gertrude *516Olson a certain Oriental rug and a brocaded screen. The defendant Olson took possession of them and removed them. The master to whom the case was referred found that the rug sold to this defendant was described in the mortgage as "About 12x22 Oriental Rug.” In fact the measurements'of the rug were twenty feet by nine feet. There was described in the chattel mortgage a "4 Ply Screen,” which was in fact a three fold screen. These two articles in the possession of the defendant Olson were found to be the same that were subject to the chattel mortgage held by the plaintiff. The evidence is not reported and the master’s findings must be accepted as true.
Chattel mortgages recorded in accordance with G. L. (Ter. Ed.) c. 255, § 1, are valid as to third persons. The contention of the defendant Olson is that the two chattels in question, having been described in the mortgage, not precisely, but with some mistakes in dimensions, were not covered by it, and that she as an innocent purchaser for value is now the rightful owner. This contention cannot be supported. It has been held that a general description of personal property in a mortgage is sufficient to include articles which can be identified and which were intended to be covered by it. The test in such case is that, where the property can be readily identified after rejecting false or inaccurate recitals, effect may be given to the mortgage. Pettis v. Kellogg, 7 Cush. 456. Harding v. Coburn, 12 Met. 333, 339. Winslow v. Merchants Ins. Co. 4 Met. 306. Goulding v. Swett, 13 Gray, 517. The case at bar is distinguishable from Wise v. Kennedy, 248 Mass. 83, where the only- practicable identification of the automobile was by its number which was incorrectly given in the mortgage.

Decree affirmed with costs.